               Case 20-11060-KBO             Doc 29       Filed 05/08/20      Page 1 of 13




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                      )
In re                                                 )    Chapter 15
                                                      )
The Aldo Group Inc., et al.1                          )    Case No. 20-11060 (KBO)
                                                      )
        Debtors in Foreign Proceedings.               )    Jointly Administered
                                                      )
                                                      )    Re: D.I. 8
                                                      )

                         ORDER GRANTING PROVISIONAL RELIEF

        Upon the Motion of The Aldo Group Inc., as Foreign Representative of the Aldo Group

Inc. and Certain of its Affiliates, For an Order Granting Certain Provisional Relief (the

“Motion”)2 of The Aldo Group Inc., in its capacity as the Canadian Court court-appointed and

authorized foreign representative (the “Foreign Representative”) for the above-captioned debtors

(the “Debtors”) in a proceeding (the “CCAA Proceeding”) commenced under Canada’s

Companies’ Creditors Arrangement Act (the “CCAA”) pending before the Judicial District Of

Montréal, Canada (the “Canadian Court”), for entry of a provisional order (this “Order”),

pursuant to sections 105(a), 362, 363, 364(e), 365(a), 365(e), 1517, 1519, and 1521, of title 11 of

the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) granting the Requested

Provisional Relief as defined and described in the Motion; and the Court having jurisdiction to

consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and


1
        The Debtors in these chapter 15 cases and the last four digits of their U.S. Federal Employer
        Identification Numbers or other unique identifier are as follows: The Aldo Group Inc. (2186);
        Southwest Capital Holdings Inc. (8248); Aldo U.S. Inc. (6704); Aldo Marketing LLC (1748); Aldo Shoes
        West Forty Second, LLC (2610); Aldo 1125 Third Ave. Corp. (2110); Aldo 5th Ave. Inc. (2112); Aldo 250
        West 125 Inc. (2324); and 1230 Avenue of the Americas LLC (6704). The Debtors’ principal offices are
        located at 2300 rue Émile-Bélanger, Montréal, Canada H4R 3J4.
2
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
        Motion.
              Case 20-11060-KBO          Doc 29       Filed 05/08/20   Page 2 of 13




1334, 11 U.S.C. §§ 109 and 1501, and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated as of February 29, 2012; and

consideration of the Motion and the relief requested therein being a core proceeding pursuant to

28 U.S.C. § 157(b)(2)(P); and Debtors having consented to the Court’s authority to enter a final

order consistent with Article III of the U.S. Constitution; and venue being proper before this

Court pursuant to 28 U.S.C. § 1410; and due and proper notice of the provisional relief sought in

the Motion having been provided; and it appearing that no other or further notice need be

provided; and a hearing having been held to consider the relief requested in the Motion

(the “Hearing”); and upon the Galarneau Declaration, the verified chapter 15 petitions and all

other pleadings filed contemporaneously with the Motion, the record of the Hearing and all of

the proceedings had before the Court; and the Court having found and determined that the

provisional relief sought in the Motion is in the best interests of the Debtors, creditors and all

parties in interest and that the legal and factual bases set forth in the Motion establish just cause

for the relief granted herein; and after due deliberation and sufficient cause appearing therefor;

       THIS COURT HEREBY FINDS AND DETERMINES THAT:

       A.      The findings and conclusions set forth herein constitute this Court’s findings of

fact and conclusions of law pursuant to Rule 7052 of the Federal Rules of Bankruptcy

Procedures (the “Bankruptcy Rules”) made applicable to this proceeding pursuant to Bankruptcy

Rule 9014. To the extent any of the following findings of fact constitute conclusions of law, they

are adopted as such. To the extent any of the following conclusions of law constitute findings of

fact, they are adopted as such.

       B.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated as of February 29, 2012.
                                                  2
              Case 20-11060-KBO          Doc 29       Filed 05/08/20   Page 3 of 13




       C.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

       D.      Venue for this proceeding is proper before this Court pursuant to 28 U.S.C.

§ 1410.

       E.      The Foreign Representative has demonstrated a substantial likelihood of success

on the merits that (a) the CCAA Proceeding is a “foreign main proceeding” as that term is

defined in section 1502(4) of the Bankruptcy Code or, alternatively, with respect to certain

Debtors, the CCAA Proceeding is a “foreign nonmain proceeding” as defined in section 1502(5)

of the Bankruptcy Code, (b) the Foreign Representative is a “foreign representative” as that term

is defined in section 101(24) of the Bankruptcy Code, (c) all statutory elements for recognition of

the CCAA Proceeding are satisfied in accordance with section 1517 of the Bankruptcy Code,

(d) upon recognition of the CCAA Proceeding as a foreign main proceeding, section 362 of the

Bankruptcy Code will automatically apply in these chapter 15 cases pursuant to section

1520(a)(1) of the Bankruptcy Code, and (e) that application of section 365(e) on an interim basis

to prevent contract counterparties from terminating their prepetition contracts with the Debtors is

entirely consistent with the injunctive relief afforded by the automatic stay under section 362.

       F.      The Foreign Representative has demonstrated that (a) the commencement of any

proceeding or action in the U.S. against Debtors and its business and all of its assets should be

stayed pursuant to sections 1519, 1521, and 105(a) of the Bankruptcy Code, which protections,

in each case, shall be coextensive with the provisions of section 362 of the Bankruptcy Code, to

permit the fair and efficient administration of the CCAA Proceeding, including a reorganization

pursuant to a plan of compromise or arrangement, pursuant to the Initial Order and any other

applicable orders of the Canadian Court, for the benefit of all stakeholders, and (b) the relief




                                                  3
              Case 20-11060-KBO          Doc 29       Filed 05/08/20    Page 4 of 13




requested in the Motion will neither cause an undue hardship nor create any hardship to parties in

interest that is not outweighed by the benefits of the relief granted herein.

       G.      The Foreign Representative has demonstrated that without the protection of

sections 362 and 365(e) of the Bankruptcy Code, there is a material risk that the Debtors’

creditors, including counterparties to certain of the Debtors’ leases and contracts, may take the

position that the commencement of the CCAA Proceeding or these chapter 15 cases authorizes

them to terminate such contracts or accelerate obligations or exercise remedies thereunder. Such

termination or acceleration will severely impair the Debtors’ restructuring efforts and result in

irreparable damage to the Debtors’ business and the value of Debtors’ assets, and substantial

harm to Debtors’ creditors and other parties in interest.

       H.      The Foreign Representative has demonstrated that without the protections

afforded to lenders under section 364(e), there is a material risk that the Debtors will be unable to

obtain the requisite financing to continue their business operations and fund their restructuring

proceedings, which will significantly impair and potentially result in irreparable damage to the

value of the Debtors’ assets.

       I.      The Foreign Representative has demonstrated to the Canadian Court and the

Canadian Court has found that the incurrence of indebtedness under the Interim Facility and the

granting of liens and charges negotiated in connection with the Interim Facility is necessary to

prevent irreparable harm to the Debtors because, without such financing, the Debtors will be

unable to continue operations and fund their restructuring proceedings, which will significantly

impair the value of their assets.

       J.      The Foreign Representative has demonstrated to the Canadian Court and the

Canadian Court has found that the terms of the Interim Facility are fair and reasonable and were



                                                  4
              Case 20-11060-KBO          Doc 29       Filed 05/08/20   Page 5 of 13




entered into in good faith by Debtors and the Lenders, and that the Lenders would not have

extended financing without the provisions of this Order and the Court’s recognition of the

protections set forth in the Initial Order and Amended Initial Order (as applicable) relating to the

Interim Facility.

       K.      The Foreign Representative has demonstrated that absent the relief granted herein,

there is a material risk that one or more parties in interest will take action against the Debtors or

their assets. As a result, Debtors may suffer immediate and irreparable injury, loss, or damage for

which there is no adequate remedy at law and therefore it is necessary that this Court grant the

relief requested in the Motion with notice as provided in the motion. Further, unless this Order is

entered, Debtors’ assets could be subject to efforts by creditors to control, possess, or execute

upon such assets and such efforts could result in Debtors suffering immediate and irreparable

injury, loss or damage by, among other things, creditors (a) interfering with the jurisdictional

mandate of this Court under chapter 15 of the Bankruptcy Code, and (b) interfering with or

undermining the success of the CCAA Proceeding.

       L.      The Foreign Representative has demonstrated that the following relief is in the

best interest of the Debtors, as the Debtors will suffer immediate and irreparable harm if the

Court does not permit (a) the Debtors to expeditiously disclaim, resiliate (i.e., cancel) or reject

executory contracts and leases governed by U.S. law or within the territorial jurisdiction of the

United States, subject to the notice procedures and requirements of the CCAA, (b) to comply

with the provisions of the Canadian Court’s orders in respect of landlord-related issues, including

the authority to liquidate inventory, furniture, fixtures and equipment and manage landlord issues

pursuant to the Sales Guidelines and (c) honor and comply with Customer Programs.




                                                  5
              Case 20-11060-KBO          Doc 29       Filed 05/08/20   Page 6 of 13




       M.      The Foreign Representative has demonstrated that no injury will result to any

party that is greater than the harm to Debtors’ business, assets, and property in the absence of the

relief requested in the Motion.

       N.      Debtors’ creditors will not suffer any significant harm by the requested

provisional relief, as the relief will ensure the value of Debtors’ assets are preserved, protected

and maximized for the benefit of all creditors.

       O.      The Foreign Representative has demonstrated that, in the interest of comity, the

purpose of chapter 15 is carried out by granting recognition and giving effect to the Initial Order

and, upon its entry by the Canadian Court, the Amended Initial Order.

       P.      The interests of the public and public policy of the U.S. will be served by entry of

this Order.

       Q.      The Foreign Representative and Debtors are entitled to the full protections and

rights available pursuant to section 1519(a)(1)-(3) of the Bankruptcy Code.

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Initial Order is hereby given full force and effect on a provisional basis,

including, without limitation, the sections of the Initial Order (a) authorizing the Debtors to

obtain credit under the Interim Facility in the amount of CND$5,000,000 and granting to the

Lenders the Interim Lender Charge to authorize the Debtors to enter into, perform and borrow

under the Interim Facility, (b) staying the commencement or continuation of any actions against

the Debtors and their assets, (c) imposing a stay with respect to claims or actions against the

Debtors’ directors and officers or their assets in connection with the director’s or officer’s

position at the Debtor (d) authorizing the Debtors to continue to honor the Customer Programs,

including for the avoidance of doubt Customer Programs in the United States, (e) granting the
                                                  6
                 Case 20-11060-KBO        Doc 29       Filed 05/08/20   Page 7 of 13




Debtors authority to disclaim (i.e., cancel) contracts and leases, (f) granting the Directors’

Charge and Administration Charge, and (g) authorizing the Debtors to convey, transfer, assign,

lease, or in any other manner dispose of property, outside of the ordinary course of business, in

whole or in part, provided that the price in each case does not exceed CND$100,000 or

CND$500,000 in the aggregate.

        3.       Upon entry of the Amended Initial Order by the Canadian Court in the CCAA

Proceedings superseding the Initial Order, the Amended Initial Order is hereby given full force

and effect on a provisional basis, including, without limitation, (a) the provisions already

included in the Initial Order, (b) authorizing the Debtors to continue to perform and borrow up to

a total of USD$60,000,000 under the Interim Facility, (b) increasing the CCAA Charges, and

(c) authorizing the Debtors to pay rent twice monthly and liquidate inventory, furniture, fixtures

and equipment and manage landlord issues related thereto pursuant to the Amended Initial Order

and the Sale Guidelines, including for the avoidance of doubt with respect to property located

within the territorial jurisdiction of the United States.

        4.       While this Order is in effect, the Foreign Representative and Debtors are entitled

to the full protections and rights pursuant to section 1519(a)(1), which protections shall be

coextensive with the provisions of section 362 of the Bankruptcy Code, and this Order shall

operate as a stay of any execution against Debtors’ assets within the territorial jurisdiction of the

United States.

        5.        While this Order is in effect, pursuant to sections 1519(a)(3) and 1521(a)(7) of

the Bankruptcy Code, sections 362 and 365(e) of the Bankruptcy Code are hereby made

applicable in these Chapter 15 Cases to the Debtors and their property within the territorial

jurisdiction of the United States, and (b) section 362 of the Bankruptcy Code is hereby made



                                                   7
              Case 20-11060-KBO         Doc 29       Filed 05/08/20   Page 8 of 13




applicable to the Debtors’ directors and officers and their property within the territorial

jurisdiction of the United States.

        6.     Pursuant to 11 U.S.C. § 1519(a) and 1521(a)(3) and (7), all persons and entities,

other than the Foreign Representative and its representatives and agents, are hereby enjoined

from:

        a. execution against any of the Debtors’ and their directors and officers (the “Protected
           Parties”) assets;

        b. the commencement or continuation, including the issuance or employment of process,
           of a judicial, quasi-judicial, administrative, regulatory, arbitral, or other action or
           proceeding, or to recover a claim, including, without limitation, any and all unpaid
           judgments, settlements or otherwise against the Debtors or other Protected Parties,
           which in either case is in any way related to, or would interfere with, the
           administration of the Debtors’ estates in the Canadian Proceedings;

        c. taking or continuing any act to create, perfect or enforce a lien or other security
           interest, setoff or other claim against the Debtors or other Protected Parties or any of
           their property or proceeds thereof;

        d. transferring, relinquishing or disposing of any property of the Debtors to any person
           or entity (as that term is defined in section 101(15) of the Bankruptcy Code) other
           than the Foreign Representative;

        e. commencing or continuing an individual action or proceeding concerning the
           Debtors’ or other Protected Parties’ assets, rights, obligations or liabilities; and

        f. declaring or considering the filing of the Canadian Proceedings or these Chapter 15
           Cases a default or event of default under any agreement, contract or arrangement;

provided, in each case, that such injunctions shall be effective solely within the territorial

jurisdiction of the United States; and provided further that nothing herein shall: (x) prevent any

entity from filing any claims against the Debtors in the Canadian Proceedings or (y) prevent any

entity from seeking relief from the Canadian Court in the Canadian Proceedings or this Court in

these Chapter 15 Cases, as applicable, for relief from the injunctions contained in the Order




                                                 8
              Case 20-11060-KBO        Doc 29       Filed 05/08/20   Page 9 of 13




       7.      To the extent authorized under the Initial Order and Amended Initial Order, the

Court recognizes, on a provisional basis, that during the Stay Period, as defined in the Initial

Order or Amended Initial Order (as applicable) and except as permitted under subsection

11.03(2) of the CCAA, no Proceeding, as defined in the Initial Order or Amended Initial Order

(as applicable), may be commenced or continued against any former, present or future director or

officer of the Aldo Parties, as defined in the Initial Order or Amended Initial Order (as

applicable), nor against any person deemed to be a director or an officer of the Aldo Parties

under subsection 11.03(3) of the CCAA (each, a “Director”, and collectively, the “Directors”) in

respect of any claim against such Director which arose prior to May 7, 2020, Montreal time,

province of Quebec, and which relates to any obligation of the Aldo Parties where it is alleged

that any of the Directors is under any law liable in such capacity for the payment of such

obligation.

       8.      Notwithstanding anything to the contrary contained herein, this Order shall not be

construed as (a) enjoining the police or regulatory act of a governmental unit, including a

criminal action or proceeding, to the extent not stayed pursuant to section 362 of the Bankruptcy

Code or (b) staying the exercise of any rights that section 362(o) of the Bankruptcy Code does

not allow to be stayed.

       9.      To the extent provided in the Initial Order or Amended Initial Order, and based on

the finding therein and to promote cooperation between jurisdictions in cross-border

insolvencies, the Debtors are hereby authorized to execute and deliver such term sheets, credit

agreements, mortgages, charges, hypothecs and security documents, guarantees, and other

definitive documents as are contemplated by the Interim Facility (collectively, the “DIP

Documents”) or as may be reasonably required by the Interim Lenders pursuant to the terms



                                                9
               Case 20-11060-KBO        Doc 29        Filed 05/08/20   Page 10 of 13




thereof, and Debtors are hereby authorized to pay and perform all of its indebtedness, interest,

fees, liabilities, and obligations to the Interim Lenders under and pursuant to the Interim Facility

without any need for further approval from this Court.

        10.     To the extent authorized under the Initial Order or the Amended Initial Order, the

Court recognizes, on a provisional basis, the Interim Lender Charge, as defined in the Initial

Order or Amended Initial Order (as applicable), granted in the Initial Order and/or Amended

Initial Order which applies to all of Aldo Canada and Aldo U.S.’s assets located in the United

States, subject to the priorities, terms, and conditions of the Initial Order or Amended Initial

Order (as applicable), to secure current and future amounts outstanding under the Interim

Facility.

        11.     This Order shall be sufficient and conclusive notice and evidence of the grant,

validity, perfection, and priority of the liens granted to the Lenders in the Initial Order and

Amended Initial Order without the necessity of filing or recording this Order or any financing

statement, mortgage, or other instrument or document which may otherwise be required under

the law of any jurisdiction; provided that Debtors are authorized to execute, and the

administrative agent under the Interim Facility may file or record, any financing statements,

mortgages, other instruments or any other DIP Document to further evidence the liens

authorized, granted, and perfected hereby and by the Initial Order or Amended Initial Order (as

applicable).

        12.     Pursuant to sections 364(e), 1519(a)(3), 1521(a)(7), and 105(a) of the Bankruptcy

Code, the validity of the indebtedness, and the priority of the liens authorized by the Initial Order

and/or Amended Initial Order made enforceable in the United States by this Order, shall not be




                                                 10
             Case 20-11060-KBO          Doc 29        Filed 05/08/20   Page 11 of 13




affected by any reversal or modification of this Order, on appeal or the entry of an order denying

recognition of the CCAA Proceedings pursuant to section 1517 of the Bankruptcy Code.

       13.     No action, inaction or acquiescence by the DIP Agent (as defined in the DIP Term

Sheet) or the Interim Lenders, including, without limitation, funding the Debtors’ ongoing

operations under this Order, shall be deemed to be or shall be considered as evidence of any

alleged consent by the DIP Agent or the Interim Lenders to a charge against the collateral

pursuant to sections 506(c), 552(b) or 105(a) of the Bankruptcy Code. The DIP Agent and the

Interim Lenders shall not be subject in any way whatsoever to the equitable doctrine of

“marshaling” or any similar doctrine with respect to the collateral.

       14.     Effective on a provisional basis upon entry of this Order, no person or entity shall

be entitled, directly or indirectly, whether by operation of sections 506(c), 552(b) or 105 of the

Bankruptcy Code or otherwise, to direct the exercise of remedies or seek (whether by order of

this Court or otherwise) to marshal or otherwise control the disposition of any collateral or

property after an Event of Default under the DIP Documents, or termination or breach under the

Interim Facility, the DIP Documents, the Initial Order, the Amended Initial Order (upon is entry

by the Canadian Court) or this Order.

       15.     While this Order is in effect, upon entry of the Amended Initial Order by the

Canadian Court in the CCAA Proceedings, pursuant to sections 1519(a)(3) and 1521(a)(7) of the

Bankruptcy Code, sections 105(a) and 363(b) of the Bankruptcy Code are hereby made

applicable in these Chapter 15 Cases to the extent necessary to (a) authorize, but not direct, the

Debtors to, in their sole discretion, honor all obligations with respect to any Customer Programs,

and to maintain and/or commence the Customer Programs during the pendency of these Chapter

15 Cases, (b) to sell property within the territorial jurisdiction of the United States pursuant to



                                                 11
             Case 20-11060-KBO           Doc 29        Filed 05/08/20   Page 12 of 13




the Sales Guidelines or Amended Initial Order and (c) subject to approval of the Monitor or

further order of the Canadian Court, to convey, transfer, assign, lease, or in any other manner

dispose of property, outside of the ordinary course of business, in whole or in part, provided that

the price in each case does not exceed CND$100,000 or CND$500,000 in the aggregate.

       16.       While this Order is in effect, upon entry of the Amended Initial Order by the

Canadian Court in the CCAA Proceedings, pursuant to sections 1519(a)(3) and 1521(a)(7) of the

Bankruptcy Code, sections 105(a) and 365(a) of the Bankruptcy Code are hereby made

applicable in these Chapter 15 Cases to authorize, but not direct, the Debtors to, in their sole

discretion and consistent with the terms of the Amended Initial Order, disclaim, resiliate and/or

reject any executory contracts (including employment contracts) or unexpired leases governed by

the laws of the United States and/or related to property within the territorial jurisdiction of the

United States.

       17.       The Foreign Representative, Debtors, and their respective agents are authorized to

serve or provide any notices required under the Bankruptcy Rules or local rules of this Court.

       18.       Notwithstanding any provision in the Bankruptcy Rules to the contrary, including,

but not limited to, Bankruptcy Rules 7062 and 1018, (i) this Order shall be effective immediately

and enforceable upon its entry; (ii) the Foreign Representative and the Interim Lenders are not

subject to any stay in the implementation, enforcement or realization of the relief granted in this

Order; and (c) the Foreign Representative and the Debtors are authorized and empowered, and

may in their discretion and without further delay, take any action and perform any act necessary

to implement and effectuate the terms of this Order.

       19.       This Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation and/or enforcement of this Order.



                                                  12
         Case 20-11060-KBO   Doc 29        Filed 05/08/20   Page 13 of 13




Dated: May 8th, 2020                         KAREN B. OWENS
Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE

                                      13
